                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 Christopher Funk,
         Plaintiff,

 V.
                                                                     I:18cvll96(LO/JFA)

 Officer L. Battle,
        Defendant.


                             MEMORANDUM OPINION & ORDER

        Christopher Funk,a Virginia inmate proceeding pro se, initiated this civil rights action
 pursuant to 42 U.S.C. § 1983, alleging violations of his rights under the Eighth Amendment.

 Defendant Lucilla Correa-Battle("defendant" or "Officer Battle") has filed a motion for

 summaryjudgment,a memorandum in support of her motion, a video ofthe events in question,
 and a host ofdocumentary exhibits. Dkt. Nos. 17-18. Plaintiff received the notice required by
 Local Rule 7(K)and the opportunity to file responsive materials pursuant to Roseboro v.

 Garrison, 528 F.2d 309(4th Cir. 1975)[Dkt. No. 19], but has failed to submit any materials in
 opposition to defendant's motion. This matter is therefore ripe for adjudication. For the reasons

 that follow, defendant's motion for summary judgment will be granted, and this civil action will
 be dismissed.


                                         1. Background

        The undisputed facts are as follows.' On June 11,2018, defendant was assigned to Pod
C-2 of Rappahannock Regional Jail("RRJ"),the pod in which plaintiff was housed. Battle Aff.



'Because plaintiff has not offered any materials in opposition to defendant's motion for
summary judgment,the facts set out in this section derive only from defendant's sworn affidavit
[Dkt. No. 18-2], the memorandum oflaw in support ofdefendant's motion [Dkt. No. 18], and the
exhibits that accompany the memorandum oflaw [Dkt. No. 18-1, Att. A-Y].
